Case 3:17-cv-00108-GPC-MDD Document 979-2 Filed 03/01/19 PageID.108091 Page 1 of 6




  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2
      FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6   Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7   FISH & RICHARDSON P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
  9   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10   William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11   Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 12   1401 New York Avenue, N.W.
 13   Washington, D.C. 20005
      Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
      (Counsel for the CMs and Additional Counsel listed below Signature Line)
 16
 17                       UNITED STATES DISTRICT COURT

 18                     SOUTHERN DISTRICT OF CALIFORNIA

 19 IN RE:                               Case No. 3:17-CV-00108-GPC-MDD
                                         [Consolidated with Case No. 3:17-CV-01010-
 20 QUALCOMM LITIGATION,                 GPC-MDD]
 21                                      APPENDIX OF EXHIBITS TO APPLE INC.
 22                                      AND THE CONTRACT
                                         MANUFACTURERS’ OPPOSITION TO
 23                                      QUALCOMM’S DAUBERT MOTION NO. 1
                                         TO EXCLUDE INADMISSIBLE
 24                                      COMPARABLE LICENSE ANALYSIS
 25
                                         Judge:           Judge Gonzalo P. Curiel
 26                                      Date:            March 21, 2019
                                         Time:            1:30 p.m.
 27                                      Courtroom:       2D
 28

                                                               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 979-2 Filed 03/01/19 PageID.108092 Page 2 of 6



  1          Pursuant to Local Rule 5.1(e), Plaintiff and Counterclaim-Defendant Apple
  2   Inc. (“Apple”), Defendants, Counterclaimants, and Third-Party Plaintiffs Compal
  3   Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron
  4   Corporation, and Wistron Corporation (collectively, the “CMs”), hereby submit the
  5   Appendix of Exhibits to their Opposition to Qualcomm Incorporated’s
  6   (“Qualcomm”) Daubert Motion No. 1 to Exclude Inadmissible Comparable License
  7   Analysis:
  8
  9     EX. DECL.          DESCRIPTION                                        PAGE

 10                                                                           NOS.
         A     Liu Decl.   Rebuttal Report of Timothy S. Simcoe, October      1 – 146
 11
               ¶3          2, 2018
 12
         B     Liu Decl.   Rebuttal Report of Paul K. Meyer, October 2,       147 – 273
 13            ¶4          2018, and Errata, November 7, 2018
 14      C     Liu Decl.   Deposition Transcript of Paul K. Meyer             274 – 283
 15            ¶5          [Excerpts], November 9, 2018
         D     Liu Decl.   Expert Report of Fiona Scott Morton, Ph.D.,        284 – 572
 16
               ¶6          June 29, 2018
 17
         E     Liu Decl.   Rebuttal Report of Aviv Nevo, Ph.D., October       573 – 780
 18            ¶7          2, 2018
 19      F     Liu Decl.   Expert Report of B. Douglas Bernheim, Ph.D.,       781 –1060
 20            ¶8
                           June 29, 2018
 21      G     Liu Decl.   Rebuttal Report of B. Douglas Bernheim, Ph.D.,     1061 – 1244
 22            ¶9          October 2, 2018
 23      H     Liu Decl.   E-mail dated October 2, 2002                       1245 – 1248
               ¶ 10        [Q2014FTC03368142]
 24
         I     Liu Decl.   E-mail dated October 3, 2009, with attachments     1249 – 1304
 25            ¶ 11        [QAPPCMSD09918896]
 26      J     Liu Decl.   Agreement dated June 29, 1990 and July 3,          1305 – 1336
 27            ¶ 12        1990 [Q2017MDL5_04724160] [JX0001]:
 28


                                               -1-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 979-2 Filed 03/01/19 PageID.108093 Page 3 of 6



  1      K    Liu Decl.   Agreement dated September 26, 1990                1337 – 1374
              ¶ 13        [Q2017MDL1_02928410]
  2
         L    Liu Decl.   Deposition Transcript of Steven Russell           1375 – 1379
  3
              ¶ 14
                          Altman [Excerpts], March 14, 2018
  4
         M    Liu Decl.   Deposition of Alex Rogers [Excerpts], February    1380 – 1384
  5
              ¶ 15        23, 2018
  6           Liu Decl.   Deposition Transcript of Jeffrey Leitzinger
         N                                                                  1385 – 1391
  7           ¶ 16        [Excerpts], October 30, 2018
  8      O    Liu Decl.   E-mail dated December 5, 2011                     1392 – 1395
  9           ¶ 17        [Q2017MDL1_01160254]:
         P    Liu Decl.   E-mail dated February 6, 2012                     1396 – 1400
 10
              ¶ 18        [Q2017MDL1_01153292]
 11
         Q    Liu Decl.   Chart of references to Simcoe, Leitzinger, and    1401 – 1402
 12           ¶ 19        Meyer expert reports
 13      R    Liu Decl.   Deposition Transcript of Jonathan Putnam          1403 – 1409
 14           ¶ 20        [Excerpts], November 12, 2018
 15
 16   Dated: March 1, 2019         Respectfully submitted,
 17
                                  By:    /s/ William A. Isaacson
 18
                                        Juanita R. Brooks, SBN 75934, brooks@fr.com
 19                                     Seth M. Sproul, SBN 217711, sproul@fr.com
                                        FISH & RICHARDSON P.C.
 20
                                        12390 El Camino Real
 21                                     San Diego, CA 92130
                                        Phone: (619) 678-5070; Fax: (619) 678-5099
 22
 23                                     Ruffin B. Cordell (D.C. Bar No. 445801;
                                        pro hac vice) cordell@fr.com
 24
                                        Lauren A. Degnan (D.C. Bar No. 452421;
 25                                     pro hac vice) degnan@fr.com
 26                                     FISH & RICHARDSON P.C.
                                        1000 Maine Avenue, S.W., Suite 1000
 27                                     Washington, D.C. 20024
 28                                     Phone: (202) 783-5070; Fax: (202)783-2331


                                              -2-              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 979-2 Filed 03/01/19 PageID.108094 Page 4 of 6


                                     William A. Isaacson (D.C. Bar No. 414788;
  1
                                     pro hac vice) wisaacson@bsfllp.com
  2                                  Karen L. Dunn (D.C. Bar No. 1002520;
  3                                  pro hac vice) kdunn@bsfllp.com
                                     BOIES SCHILLER FLEXNER LLP
  4                                  1401 New York Avenue, N.W.
  5                                  Washington, D.C. 20005
                                     Phone: (202) 237-2727; Fax: (202) 237-6131
  6
                                Attorneys for Plaintiff and Counterclaim-Defendant
  7                             Apple Inc.
  8
  9                             By: /s/ Jennifer J. Rho
 10                                 Theodore R. Boutrous, Jr., SBN 132099,
                                    tboutrous@gibsondunn.com
 11                                 Richard J. Doren, SBN 124666
 12                                 rdoren@gibsondunn.com
                                    Daniel G. Swanson, SBN 116556,
 13                                 dswanson@gibsondunn.com
 14                                 Michele L. Maryott, SBN 191993
                                    mmaryott@gibsondunn.com
 15                                 Jason C. Lo, SBN 219030,
 16                                 jlo@gibsondunn.com
                                    Jennifer J. Rho, SBN 254312,
 17                                 jrho@gibsondunn.com
 18                                 Melissa Phan, SBN 266880,
                                    mphan@gibsondunn.com
 19                                 GIBSON, DUNN & CRUTCHER LLP
 20                                 333 South Grand Avenue
                                    Los Angeles, CA 90071
 21                                 Tel: (213) 229-7000; Fax: (213) 229-7520
 22
                                     Cynthia E. Richman, DC Bar No. 492089,
 23                                  pro hac vice
 24                                  crichman@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
 25                                  1050 Connecticut Avenue, N.W.
 26                                  Washington, DC 20036
                                     Tel: (202) 955-8500; Fax: (202) 467-0539
 27
 28


                                           -3-              CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 979-2 Filed 03/01/19 PageID.108095 Page 5 of 6



  1                             Attorneys for Defendants, Counterclaimants, and
                                Third-Party Plaintiffs Compal Electronics, Inc., FIH
  2                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
  3                             Pegatron Corporation, and Wistron Corporation

  4
                                     Hugh F. Bangasser, pro hac vice
  5                                  hugh.bangasser@klgates.com
  6                                  Christopher M. Wyant, pro hac vice
                                     chris.wyant@klgates.com
  7                                  J. Timothy Hobbs, pro hac vice
  8                                  tim.hobbs@klgates.com
                                     K&L GATES LLP
  9                                  925 Fourth Avenue, Suite 2900
 10                                  Seattle, Washington 98104
                                     Tel: (206) 623-7580; Fax: (206) 370-6371
 11
 12                                  Caitlin C. Blanche, SBN 254109,
                                     caitlin.blanche@klgates.com
 13                                  K&L GATES LLP
 14                                  1 Park Plaza Twelfth Floor
                                     Irvine, CA 92614
 15                                  Tel: (949) 253-0900; Fax: (949) 253-0902
 16
                                Attorneys for Defendant, Counterclaimant, and
 17                             Third-Party Plaintiff Wistron Corporation
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                           -4-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 979-2 Filed 03/01/19 PageID.108096 Page 6 of 6



  1                             CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on March 1, 2019, to all counsel of
  4   record who are deemed to have consented to electronic service via the Court’s
  5   CM/ECF system per Civ. L.R. 5.4(d). Any other counsel of record will be served
  6   by electronic mail, facsimile and/or overnight delivery.
  7         Executed on March 1, 2019.
  8
                                                /s/ William A. Isaacson
  9                                             William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                -5-               CASE NO. 17-CV-00108-GPC-MDD
